Citation Nr: 0819476	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-15 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
migraine headaches, currently rated 10 percent disabling.

2.  Entitlement to a compensable disability rating for 
syringoma of bilateral eyelids.  

3.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to June 
2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for migraine headaches, 
GERD, and syringoma of bilateral eyelids, assigning separate 
noncompensable disability ratings, all effective June 4, 
2005.  A notice of disagreement was filed in March 2006 with 
regard to the disability ratings assigned; a statement of the 
case issued in April 2006; and, a substantive appeal was 
received in May 2006. 

A May 2007 rating decision assigned a 10 percent disability 
rating to migraine headaches, effective October 23, 2006; 
however, this issue remains in appellate status, as the 
maximum schedular rating has not been assigned, nor has such 
rating been assigned during the entire appeal period.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a compensable disability rating 
for GERD is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any further action is required on her part.


FINDINGS OF FACT

1.  Prior to October 23, 2006, the veteran's migraine 
headaches were not characteristic of prostrating attacks 
occurring on average of once in 2 months over the last 
several months.  

2.  From October 23, 2006, the veteran's migraine headaches 
are not characteristic of prostrating attacks occurring on 
average of once a month over the last several months.  

3.  The veteran's syringoma of bilateral eyelids does not 
involve at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
migraine headaches, prior to October 23, 2006, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including § 4.7 and Diagnostic Code 8100 (2007).

2.  The criteria for a disability evaluation in excess of 10 
percent for migraine headaches, from October 23, 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 8100 
(2007).

3.  The criteria for a compensable disability rating for 
syringoma of bilateral eyelids has not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Diagnostic Codes 7806, 7813 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in June 2005.  Since the migraine headache and 
syringoma of bilateral eyelids appellate issues in this case 
(entitlement to a higher initial disability rating for 
migraine headaches and entitlement to a compensable 
disability rating for syringoma of bilateral eyelids) are 
downstream issues from that of service connection (for which 
a VCAA letter was duly sent in June 2005), another VCAA 
notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's post-service VA 
and private medical records.  The evidence of record also 
contains VA examinations performed in July 2005 and October 
2006.  The examination reports obtained are fully adequate 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
veteran and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

Increased Rating Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Migraine Headaches

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected migraine headaches warrant 
a higher initial disability rating.  A February 2006 rating 
decision granted service connection for migraine headaches 
and assigned a noncompensable disability rating effective 
June 4, 2005 under Diagnostic Code 8100.  A May 2007 rating 
decision assigned a 10 percent disability rating effective 
October 23, 2006 under Diagnostic Code 8100.  

Diagnostic Code 8100 provides ratings for migraine headaches.  
Migraine headaches with less frequent attacks than the 
criteria for a 10 percent rating are rated as noncompensably 
(0 percent) disabling.  Migraine headaches with 
characteristic prostrating attacks averaging one in 2 months 
over the last several months are rated 10 percent disabling.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average once a month over last several months 
are rated 30 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

The veteran underwent a VA examination in July 2005.  She 
reported getting at least 3-4 migraines a month, and she 
thought that stress precipitated them and light aggravated 
them.  She stated that whenever she got a headache, if she 
was home, she would lie down in a dark, cold room and massage 
her temples.  She reported that the headaches lasted from a 
few hours to a couple of days to a week.  She claimed that 
she could not concentrate during the headache if she was at 
school.  Following physical examination, the examiner 
diagnosed migraine headaches and noted that the veteran got 
at least 2-3 headaches a month.  

The veteran underwent another VA examination in October 2006.  
She reported getting at least 3 to 4 migraines per month and 
felt that stress had the major precipitating effect.  She 
stated that she had an aura that she described as a blurred 
vision and flashes of light prior to the headache.  She 
claimed that the headache was located at her temples, base of 
her neck and behind her eyes.  If the headache was not 
prostrating at school, she reported that she still had 
problems concentrating on her work during the headache.  She 
stated that, over the previous year, she had five or six 
headaches that were prostrating in nature and that she had to 
leave school to go home to take her medication.  She reported 
occasional nausea during the headaches.  She stated that 
headaches lasted from a few hours to one week.  Following 
physical examination, the examiner diagnosed migraine 
headaches, and noted that five to six per year were 
prostrating in nature.  

Applying Diagnostic Code 8100, the Board finds that, prior to 
October 23, 2006, the veteran did not have migraine headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months.  For example, the July 
2005 VA examiner noted that the veteran got at least 2-3 
headaches a month.  However, there is no evidence that these 
headaches were prostrating in nature.  Thus, the evidence of 
record does not show migraine headaches of the type described 
in the criteria for a compensable disability rating prior to 
October 23, 2006.

Applying Diagnostic Code 8100, the Board finds that, from 
October 23, 2006, the veteran does not have migraine 
headaches with characteristic prostrating attacks occurring 
on average of once a month over the last several months.  For 
example, the October 2006 VA examiner noted that the veteran 
had prostrating migraine headaches, however, they occurred 
five to six times per year.  There is no evidence that the 
migraine headaches occurred on average of once a month over 
the previous several months.  Thus, the evidence of record 
does not show migraine headaches of the type described in the 
criteria for an increased disability rating from October 23, 
2006.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for her migraine headaches.  The effect of her migraine 
headaches on her ability to hold employment appears to be 
contemplated by the noncompensable disability rating assigned 
prior to October 23, 2006 and the 10 percent disability 
rating assigned since October 23, 2006.  Therefore, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Syringoma of Bilateral Eyelids

Criteria & Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected syringoma of bilateral 
eyelids warrants a compensable initial disability rating.  A 
February 2006 rating decision granted service connection for 
syringoma of the bilateral eyelids and assigned a 
noncompensable disability rating effective July 4, 2005 under 
Diagnostic Code 7899-7813.  Where the particular disability 
for which the veteran has been service-connected is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  See 38 C.F.R. §§ 4.20, 4.27.  In this case, the 
veteran's service-connected syringoma of the bilateral 
eyelids is rated by analogy under Diagnostic Code 7899-7813.

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
body (tinea corporis), the head (tinea capitis), the feet 
(tinea pedis), the beard (tinea barbae), the nails (tinea 
unguium), and the inguinal area, also known as jock itch 
(tinea cruris).  

Diagnostic Code 7813 provides that dermatophysosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118. 

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  Dermatitis or eczema is to be rated under either the 
criteria under Diagnostic Code 7806 or to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  38 C.F.R. § 4.118. 

The veteran underwent a VA examination in July 2005.  She 
reported multiple skin-colored papules on the lower eyelids.  
She denied any treatment over the previous 12 months.  Upon 
physical examination, the skin condition had a constant and 
progressive course.  30 percent of the lower eyelids were 
affected by the condition.  Less than 1 percent of the entire 
body was affected by the condition.  Scarring, disfigurement, 
ulceration, exfoliation, crusting, acne, and chloracne were 
not present.  There was no disfiguring skin condition of the 
head, face, or neck.  The condition did not affect the 
veteran's occupational functioning.  The examiner diagnosed 
syringomas.  

The veteran underwent another VA examination in October 2006.  
Upon physical examination, the veteran had no inflammations 
or lesions around the eyes.  

Applying the relevant Diagnostic Codes, the Board finds that 
syringoma of bilateral eyelids have not been noted to involve 
at least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected.  For example, the July 2005 VA 
examiner noted that 30 percent of the lower eyelids were 
affected by the condition.  However, there is no evidence 
that at least 5 percent of the exposed area was affected by 
the condition.  Moreover, the July 2005 VA examiner noted 
that less than 1 percent of the entire body was affected by 
the condition.  Furthermore, applying the relevant Diagnostic 
Codes, the Board finds that there is no evidence that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  For example, the July 2005 VA examiner noted that 
the veteran denied any treatment over the previous 12 months.  
Thus, the evidence of record does not show syringoma of 
bilateral eyelids of the type described in the criteria for a 
compensable disability rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for her syringoma of bilateral eyelids.  The effect of her 
syringoma of bilateral eyelids on her ability to hold 
employment appears to be contemplated by the currently 
assigned noncompensable disability rating.  Therefore, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for migraine 
headaches, prior to October 23, 2006, is not warranted.  
Entitlement to a disability rating in excess of 10 percent 
for migraine headaches from October 23, 2006, is not 
warranted.  Entitlement to a compensable initial disability 
rating for syringoma of bilateral eyelids is not warranted.  
To this extent, the appeal is denied.




REMAND

The veteran underwent a VA examination in October 2006.  She 
reported that, in December 2005, she had a severe epigastric 
and substernal pain and went to the emergency room.  She 
stated that heart disease was ruled out, and that she was 
told that the etiology was her GERD.  It does not appear from 
the claims file that any records from the December 2005 
incident have been obtained, nor does the file clearly show 
that the records were requested but determined to be 
unavailable.  The Board believes that an attempt to obtain 
these records should be made. 

In light of this matter being remanded for additional 
development, the RO is instructed to provide proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
informs the veteran that an effective date for the award of 
benefits will be assigned if increased rating is awarded, and 
also include an explanation as to the type of evidence that 
is needed to establish an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Based on the veteran's statements at 
the October 2006 VA examination, the RO/AMC 
should obtain any records from the 
veteran's December 2005 trip to the 
emergency room.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

3.  The RO/AMC should then review the 
claims file and determine if a compensable 
disability rating for GERD is warranted.  
Unless the full benefit sought is granted, 
the appellant and her representative should 
be furnished a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order.

The veteran and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


